DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                       BRUNHILDE L. WATSON,
                            Appellant,

                                    v.

                     WINN-DIXIE STORES, INC.,
                             Appellee.

                              No. 4D17-2820

                          [November 15, 2018]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach   County;    Peter   D.    Blanc,     Judge;   L.T.   Case     No.
502016CA007770XXXXMB AB.

   Spencer T. Kuvin of the Law Offices of Craig Goldenfarb, P.A., West
Palm Beach, for appellant.

    Kristi Bergemann Rothell of Methe & Rothell, P.A., West Palm Beach,
for appellee.

PER CURIAM.

   Affirmed.

TAYLOR, CIKLIN and CONNER, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.